                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PATRICK HENDRICKS,                             Case No. 13-cv-00729-HSG
                                                        Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION FOR
                                                  v.                                      ADMINISTRATIVE FEE CAP
                                   9
                                                                                          INCREASE AND PAYMENT OF FEES
                                  10       STARKIST CO, et al.,
                                                                                          Re: Dkt. No. 436
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is a motion brought by KCC Class Action Services, LLC

                                  14   ("KCC") for an order increasing the administrative fee cap and authorizing payment of fees. 1 Dkt.

                                  15   No. 436. The parties in this action do not oppose KCC’s motion. See Dkt. Nos. 440–41. Having

                                  16   considered the pleadings, the Court GRANTS the motion.

                                  17           KCC was appointed as settlement administrator in this action. Pursuant to the Settlement

                                  18   Agreement, KCC's fees for notice and administration of this class action were capped at $675,000.

                                  19   KCC estimated that the actual costs of providing claims administration services would be

                                  20   $671,996; this estimate was based on the estimated receipt of 200,000 claims, and the assumption

                                  21   that 80,000 postcard vouchers and 120,000 check payments would be issued. The "not-to-exceed"

                                  22   amount was contingent "upon no significant change in the scope of work." In fact, however, KCC

                                  23   received more than 2.5 million claims and now anticipates that it will issue more than 900,000

                                  24   cash awards by electronic payment, more than 390,000 cash awards by check and more than

                                  25   790,000 vouchers by mail. As a result, KCC's fees and costs will exceed the cap by $618,308.

                                  26   This constitutes a significant change in the scope of work. Because KCC incurred additional

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   reasonable costs and fees based on a significant change in the scope of its administration services,

                                   2   it is entitled to payment of those fees and costs.

                                   3          IT IS HEREBY ORDERED that KCC's Motion for Administrative Fee Cap Increase and

                                   4   Payment of Fees is GRANTED. The administrative fee cap is thus raised by $618,308, $468,308

                                   5   of which will be paid from the Cash Settlement Fund and $150,000 of which will be paid from the

                                   6   uncashed checks fund.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 6/14/2019

                                   9

                                  10
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
